Case 6:20-cv-01702-PGB-LRH Document 52 Filed 07/08/21 Page 1 of 2 PageID 274




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION


MODIFIED ATMOSPHERE
ENTERPRISES LLC,

                   Plaintiff,

v.                                          Case No: 6:20-cv-1702-PGB-LRH

FRESH EXPRESS
INCORPORATED,

                   Defendant.
                                     /

                                     ORDER

       The Court has been advised that the above-styled action has been settled.

(Doc. 50). Accordingly, pursuant to Local Rule 3.08(b) of the Middle District of

Florida, it is

       ORDERED        and       ADJUDGED        that    this   case    is   hereby

ADMINISTRATIVELY CLOSED subject to the right of any party to file within

sixty (60) days a stipulated form of final order or judgment or, on good cause

shown, to move the Court to re-open the case for further proceedings. Failure to

timely file a stipulated form of final order or judgment within sixty (60) days will

result in the case being dismissed without prejudice without further notice to the

parties. The Clerk is DIRECTED to administratively close the file.

       DONE AND ORDERED in Orlando, Florida on July 8, 2021.
Case 6:20-cv-01702-PGB-LRH Document 52 Filed 07/08/21 Page 2 of 2 PageID 275




Copies furnished to:
Counsel of Record
Unrepresented Parties




                                     2
